Citation Nr: 1111357	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  09-26 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for residuals of prostate cancer.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to November 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in August 2008 by the VARO in Waco, Texas, granting service connection for residuals of prostate cancer, effective from the date of receipt of the Veteran's claim, and assigning an initial rating of 20 percent from the aforementioned date.  

This appeal is REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Allegations are advanced by and on behalf of the Veteran that the VA's most recent rating examination in August 2009 is inadequate for rating purposes and that remand for the conduct of a new rating examination is needed.  The Board concurs.  The Veteran argues accurately that the VA examiner failed to address questions regarding urinary incontinence and the use of appliances or absorbent materials following the diagnosis of prostate cancer in 2005 and subsequent radiation treatment, as had been directed by the RO.  The Veteran also correctly notes that the RO in its supplemental statement of the case of September 2009 incorrectly referenced that the VA examiner during the course of the August 2009 evaluation found that no use of absorbent materials for urinary incontinency was made by the Veteran, nor was there utilization of a catheter or other appliance to assist him in voiding.  Corrective actions are thus in order.  

The Veteran further contends that an increased frequency of daytime and nighttime urination is a manifestation of the disability at issue.  In particular, he points to his statements at a VA medical examination in August 2009 that he was voiding urine one to two times hourly during the daytime and three to four times at night.  He also alleges that there is associated fecal incontinence.  The relationship between the Veteran's reported urinary frequency/fecal incontinence and his prostate cancer is not specifically addressed by the medical evidence of record and, given that it is beyond the directive of 38 C.F.R. § 4.115(b), Diagnostic Code 7528, to evaluate residuals of prostate cancer only as either voiding dysfunction or renal dysfunction, additional medical input as to this point is deemed advisable.  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain all pertinent VA treatment records, not already on file for inclusion in the Veteran's VA claims folder.  

2.  Thereafter, schedule the Veteran for a VA genitourinary examination to ascertain the nature and severity of his service-connected residuals of prostate cancer.  The claims folder should be made available to and reviewed by the VA examiner for use in the study of this case and the prepared report of such evaluation should indicate whether the claims folder was made available and reviewed.  

The VA examiner should complete a detailed review of the Veteran's history and current complaints, and undertake a comprehensive clinical evaluation and any tests deemed as necessary.  All pertinent diagnoses should be detailed, and the examiner should specifically indicate whether and at what rate use of appliances or absorbent materials is required due to urinary incontinence or leakage, and also fecal incontinence, and, in addition, determine whether the Veteran's complaints of increased urinary frequency and fecal incontinence are part and parcel of his prostate cancer residuals.  

3.  Lastly, readjudicate the Veteran's claim for an initial rating in excess of 20 percent for residuals of prostate cancer on the basis of all pertinent evidence on file and all applicable law and regulations.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case, which should contain notice of all relevant actions taken on the claims for benefits.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The Veteran need take no action until otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference should be drawn as to the outcome of this matter by the actions herein requested.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


